IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40826
                         Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

ROBERTO TENORIO-ROJAS,

                                              Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-196-1
                      --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Roberto Tenorio-Rojas (Tenorio) appeals his sentence after

pleading guilty to transporting an alien within the United

States.   For the first time on appeal, he contends that the

district court, in making his six-month sentence for the instant

offense run consecutively to the term imposed for violating

probation, did not follow the usual procedures for departing from

the Sentencing Guidelines and relied on factors that had already

been considered by the Guidelines.    The Government argues that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40826
                                 -2-

Tenorio waived his right to appeal his sentence in his plea

agreement.

     A defendant may waive his statutory right to appeal his

sentence as part of a valid plea agreement.      United States v.

Melancon, 972 F.2d 566, 568 (5th Cir. 1992).     Tenorio’s appeal

brief does not address the waiver issue.     This appeal is wholly

without merit and is frivolous.      See Howard v. King, 707 F.2d

215, 220 (5th Cir. 1983).   Because the appeal is frivolous, it is

dismissed.   See 5th Cir. R. 42.2.

     APPEAL DISMISSED.